        Case 1:16-cr-10343-ADB Document 690 Filed 01/25/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                    )      CRIMINAL NO. 16-10343-ADB
                                             )
               v.                            )
                                             )
MICHAEL L. BABICH, ET. Al.                   )
                                             )
         Defendants.                         )
                                             )

                    SUPPLEMENTAL MEMORANDUAM IN OPPOSITION
                      TO DEFENDANTS’ MOTION IN LIMINE No. 13.

       In their reply in support of their motion in limine (No. 13) to exclude evidence and

argument regarding any “fraud by omission” theory, Defendants repeatedly assert that the Second

Superseding Indictment (SSI) fails to identify the existence of any affirmative duty to disclose,

and the government therefore should be prohibited from offering any evidence or argument that

Defendants or any alleged co-conspirators committed fraud by failing to disclose to patients or

insurance companies that doctors received payments from Insys in exchange for prescribing

Subsys. In doing so, Defendants assert that the government, in its memorandum in opposition,

attacks a “straw man” by repeatedly conflating “fraud by omission” and affirmative fraud. But it

is the Defendants who have misunderstood the distinction between affirmative fraud and “half-

truths”, on the one hand, and “fraud by omission” on the other. In this case, as the government

explained in its memorandum in opposition, the SSI alleges that the Defendants and/or any their

co-conspirators committed fraud by failing to disclose to patients or insurance companies that

doctors received payments from Insys in exchange for prescribing Subsys. Those actions, under

settled precedent, constitute affirmative fraud or “half-truths”; the government is not proceeding

under a theory of “fraud by omission.”
         Case 1:16-cr-10343-ADB Document 690 Filed 01/25/19 Page 2 of 11



                                            ARGUMENT

        A.      Affirmative False Statements, “Half-Truths,” and “Fraud by Omission.”

        In Bonilla v. Volvo Car Corp., 150 F.3d 62 (1st Cir. 1998), the First Circuit explained that

“the locus classicus of fraud is a seller’s affirmative false statement or a half-truth, i.e., a statement

that is literally true but is made misleading by a significant omission.” Id. at 69 (citing Emery v.

American Ge. Fin., Inc., 71 F.3d 1343, 1348 (7th Cir. 1995) (Posner, C.J.)). Outside of an

affirmative false statement or a half-truth, the court further noted, the common law did not impose

any broader, general duty to disclose, “but it is settled that the mail and wire fraud statutes go

somewhat beyond the common law,” inasmuch as the failure to disclose information may also

constitute a fraudulent representation if the defendant was under a legal, professional, or

contractual duty to disclose. Id. at 69-70. The First Circuit also recognized that certain conduct

alone, in context, can amount to a misrepresentation under federal law:

                No doubt a shadowy area exists in which conduct alone, in context,
                can amount to a misrepresentation. Imagine the sale of a 240 DL
                where the salesman made no formal representations about the car,
                although knowing it to have a four-cylinder lawnmower engine in
                place of a car engine; or, consider a customer who explicitly told the
                salesman that she was buying the car because it had built-in child
                safety seats, when the salesman knew that the seats had been
                removed from that particular car. If such deceptions were
                deliberate, we assume, at least arguendo, that the sales could be
                treated as artifices to defraud under the federal statutes.

Id. at 70.

        Consistent with these principles, the First Circuit has explained that “[a] mail fraud

conviction may be based on a defendant’s ‘deceptive conduct,’ a category that certainly may

include the dissemination of incomplete information, where the specific intent to defraud exists.”

United States v. Rosen, 130 F.3d 5, 10 (1st Cir. 1997). This is true because, as other courts have

explained, so-called “half-truths” are no less misleading, and no different under the law, than

                                                    2
         Case 1:16-cr-10343-ADB Document 690 Filed 01/25/19 Page 3 of 11



affirmative misstatements. See, e.g., United States v. Bryant, 655 F.3d 232, 249 (3d Cir. 2011)

(“[F]raudulent representations, as the term is used in [section] 1341, may be effected by deceitful

statements of halftruths . . . .”) (quotation omitted); United States v. Autuori, 212 F.3d 105, 118

(2d Cir. 2000) (“[U]nder the mail fraud statute, it is just as unlawful to speak ‘half truths’ or to

omit to state facts necessary to make the statements made, in light of the circumstances under

which they were made, not misleading.”) (quotation omitted); United States v. Beecroft, 608 F.2d

753, 757 (9th Cir. 1979) (“Deceitful statements of half-truths . . . [are] actual fraud under the

statute.”).

        A good example of how these principles apply is United States v. Carpenter, 781 F.3d 599

(1st Cir. 2011). In that case, the defendant, in a nutshell, told clients he would hold their money

in escrow accounts for which the client would pay a fixed fee and which would cautiously generate

returns of either three or six percent. The defendant then, unbeknownst to his clients, invested the

money in high-risk, high-return stock options, hoping to generate excess returns to keep for

himself. Id. at 603. The defendant’s option trading ultimately fared poorly, and he lost nine

million dollars in client funds. Id.

        As relevant here, after the defendant was convicted following a third trial, the defendant

argued that there had been a constructive amendment because the government’s theory at trial was

misrepresentation by omission, while the indictment charged affirmative misrepresentations. In

finding no merit to that argument, Judge O’Toole held that the government’s evidence at trial and

its arguments to the jury did not vary from or amend the indictment because the government’s

theory at trial was that the defendant’s actions constituted either affirmative misrepresentations or

“half-truths”:




                                                 3
        Case 1:16-cr-10343-ADB Document 690 Filed 01/25/19 Page 4 of 11



               The government’s evidence at trial and its argument to the jury did
               not vary from the indictment. The government argued that the
               material provided by the defendant was either plainly false or were
               “half-truths” that made th[e] statements materially misleading. This
               theory was within the scope of the indictment.

               The “omissions” that the defendant complains of deal with the
               government’s contention that the defendant failed to inform the
               exchangors that he was using their funds that were represented to be
               in “escrow” accounts to actively trade in options for his own profit.
               The affirmative representations that the funds were deposited in
               accounts maintained at Merrill Lynch and later Paine Webber were
               true as far as they went, but what they omitted made them
               misleading.     Arguing that the defendant omitted material
               information necessary to make the affirmative statements not
               misleading did not transform the case from one of affirmative
               misrepresentations to a case of misrepresentations solely by reason
               of omission. There was no constructive amendment of the
               indictment

United States v. Carpenter, 2014 WL 691659, at *5 (D. Mass. Feb. 21, 2014).

       The First Circuit affirmed and, in doing so, held that “the government did not prosecute a

theory of fraud by omission: its theory was that the marketing materials and agreements contained

affirmative misleading statements.” 781 F.3d at 619-20. To the contrary, and after quoting from

and agreeing with Judge O’Toole’s analysis of the issue, the First Circuit concluded that “[u]nder

the theory of affirmative misleading statements, there was no need to prove the elements of a pure

failure-to-disclose case.” Id. at 620.

       These cases stand for the unremarkable proposition affirmative statements that omit

material information are either affirmatively misleading or, at a minimum, “half-truths” because

while the statements may have been literally true, they were made misleading by a significant

omission.    In this case, the SSI alleges that the Defendants and/or their co-conspirators

affirmatively deceived patients and insurance companies in a number of ways, including through

statements intended to lead them to believe that prescriptions were written based on medical


                                                4
        Case 1:16-cr-10343-ADB Document 690 Filed 01/25/19 Page 5 of 11



necessity in the usual course of practice (i.e., through the honest services of the prescriber), when

in fact they were the result of bribes. As in Carpenter, those statements are properly viewed either

as being plainly false or “half-truths” that were made materially misleading by a significant

omission. This case, in other words, is not one based on simple nondisclosure, nor does the SSI

allege a theory of “fraud by omission.”

       B.      The SSI

       The SSI alleges two schemes related to traditional money or property fraud: (1) that the

Defendants used bribes and kickbacks to fraudulently cause insurers to pay for new prescriptions,

as well as for increases in dosages and units of new and existing prescriptions (SSI at ¶30.a); and

(2) that the Defendants directed employees to affirmatively mislead insurers when seeking prior

authorization for payment (SSI at ¶¶ 63-71). In addition to traditional mail and wire fraud, the SSI

also alleges that the Defendants used bribes and kickbacks to deprive patients of the honest

services of their practitioners. (SSI at ¶ 30.b). None of those allegations are based on a theory of

“fraud by omission.”

               1.      Money or Property Fraud

       Generally, the government proves the first element of a straight mail or wire fraud count

with evidence that the defendant “was attempting to ‘wrong [] one in his property rights by

dishonest methods or schemes.’” United States v. Pimental, 380 F.3d 575, 585 (1st Cir. 2004)

(quoting McNally v. United States, 483 U.S. 350, 358 (1987)). In establishing such proof, “[t]he

essence of a scheme is a plan to deceive persons as to the substantial identity of the things they are

to receive in exchange.” Harrison v. United States, 200 F. 662 (6th Cir. 1912).

United States v. Brien, 617 F.2d 299, 307 (1st Cir. 1980) (citations omitted).




                                                  5
        Case 1:16-cr-10343-ADB Document 690 Filed 01/25/19 Page 6 of 11



               a.      Fraudulently Causing Insurers To Pay for Prescriptions

       The Controlled Substances Act (CSA), and its implementing regulations, define the

closed system of distribution for schedule II drugs like Subsys. The implementing regulations to

the CSA provide, as relevant here:

               (a) A prescription for a controlled substance to be effective must be
               issued for a legitimate medical purpose by an individual practitioner
               acting in the usual course of his professional practice. The
               responsibility for the proper prescribing and dispensing of
               controlled substances is upon the prescribing practitioner, but a
               corresponding responsibility rests with the pharmacist who fills the
               prescription. An order purporting to be a prescription issued not in
               the usual course of professional treatment or in legitimate and
               authorized research is not a prescription within the meaning and
               intent of section 309 of the Act (21 U.S.C. 829) and the person
               knowingly filling such a purported prescription, as well as the
               person issuing it, shall be subject to the penalties provided for
               violations of the provisions of law relating to controlled substances.

21 C.F.R. § 1306.04(a). The CSA is relevant to this form of fraud for two reasons. First, the script

must be issued for a legitimate medical purpose in the usual course of his professional practice.

Id. Second, an order for medication that is not issued not in the usual course of professional

treatment is not a valid prescription. Id.

       The government anticipates that a pain management expert will testify at trial that in the

course of treating patients for pain, physicians have a duty to (1) make a reasoned and informed

diagnosis of the medical condition affecting each individual patient; and (2) formulate and

implement an appropriate regimen of treatment for that individual based upon the diagnosis. If

either of these two conditions are not met prior to the prescribing of controlled substances to a

patient, the physician has violated the basic standard of care and is prescribing controlled

substances outside the usual course of professional practice. Nevertheless, it is anticipated that at




                                                 6
         Case 1:16-cr-10343-ADB Document 690 Filed 01/25/19 Page 7 of 11



least two practitioners will testify at trial that, because they were bribed, they prescribed Subsys

outside the usual course of professional practice.

        Further, it is anticipated that the jury will receive evidence that, in exchange for receiving

bribes, the Defendants sought agreements with some doctors to write a specific number of new

prescriptions per week, to increase dosages, and to increase the number of units of each dose. One

prescriber will testify that when she complained that she was unable to meet her agreement because

she did not have any more cancer patients, she was told she should write off label. Moreover, this

testimony will be corroborated by other evidence of contemporaneous communications among the

co-conspirators. See, e.g. Ex.3: Email from Burlakoff to Babich, forwarding email from Simon,

dated April 22, 2013 (“ I WANT EXAMPLES ON OUR NEXT CALL OF THE PLAN YOU

HAVE CREATED WITH YOUR TOP CUSTOMERS TO GET A SPECIFIC NUMBER OF

SCRIPTS PER WEEK THAT IS MUTALLY AGREED TO AND AN OUTLINE OF HOW YOU

WILL HOLD YOURSELVES AND YOUR CUSTOMERS TO THIS PLAN.”) (emphasis in

original).

        The allegation here is simple. The Defendants bribed practitioners to write prescriptions

outside the course of professional practice. As such, they misled insurers by actively causing the

submission of orders, purporting to be a prescription, issued not in the usual course of professional

treatment. The fake prescriptions generated by the bribes were used as instruments of fraud.

Whether these prescriptions either were plainly false in context, or they contained “half-truths” in

that they were made materially misleading by a significant omission, they are evidence of the

fraudulent scheme, and the jury is entitled to consider them as such.




                                                  7
           Case 1:16-cr-10343-ADB Document 690 Filed 01/25/19 Page 8 of 11



                       b.      Prior Authorization Fraud

       The other form of traditional mail and wire fraud involves allegations related to the Insys

Reimbursement Center (IRC). The SSI alleges that IRC employees were instructed to:

                mislead insurers by misrepresenting patient diagnoses, the type of
                pain being treated, and the patient's prior course of treatment with
                other medications. Insys Reimbursement Center employees also
                misled insurers by failing to disclose that they worked for Insys;
                instead, they posed as employees of the practitioner or stated they
                were calling from the practitioner's office…

(SSI at ¶ 67). Most of these allegations are plainly affirmative misrepresentations, e.g. a false

diagnosis of dysphagia, a false statement that a patient had previously tried a particular drug, an

posing as an employee of a particular practitioner. Only one of these allegations, “the spiel”,

involves the withholding of information,1 but even with the spiel, the information withheld was

always in response to a direct question from the insurer. Here, too, the statements made to the IRC

were either plainly false or they contained “half-truths” in that they were made materially

misleading by a significant omission.

                2.     Honest Services Fraud

       For mail and wire fraud, Congress has defined the term “scheme or artifice to defraud” to

include, “a scheme or artifice to deprive another of the intangible right of honest services.” 18




       1
         The government alleges that IRC employees were instructed that, if insurers asked if a
patient was being treated for breakthrough cancer pain, they were supposed to answer using a
written script, sometimes called “the spiel”:

                ‘The physician is aware that the medication is intended for the
                management of breakthrough pain in cancer patients. The physician
                is treating the patient for their breakthrough pain.’

The government intends to introduce testimony regarding the spiel, as well as a number of
recordings during which the spiel was used.


                                                 8
            Case 1:16-cr-10343-ADB Document 690 Filed 01/25/19 Page 9 of 11



U.S.C. § 1346. As described above, the SSI alleges that racketeering activity in this case included

honest services fraud. While this is not the traditional form of mail or wire fraud, there is precedent

that post-dates Skilling v. United States, 561 U.S. 358 (2010), that supports this theory of

prosecution.

        In United States v. Nayak, 769 F.3d 978 (7th Cir. 2014), the Seventh Circuit upheld an

honest services mail fraud conviction where the owner of an out-patient surgery center paid bribes

to physicians in exchange for patient referrals. In affirming the defendant’s conviction, the

Seventh Circuit reasoned that “[t]he intangible harm from a fraud can often be quite substantial,

especially in the context of the doctor-patient relationship, where patients depend on their doctor—

more or less completely—to provide them with honest medical services in their best interest.” Id.

984.2

        As a matter of law, honest services fraud does not require proof of an affirmative

misrepresentation. See Skilling, 561 U.S. at 401 (“The actual deception that is practised [in honest

services fraud] is in the continued representation … that he is honest and loyal ….”) (quoting

United States v. Procter & Gamble Co., 47 F. Supp. 676, 678 (D. Mass. 1942)). Honest services

fraud cases can, however, be based upon affirmative misrepresentations. See United States v.

Ganim, 510 F.3d 134 (2d Cir. 2007) (Sotomayor, J.).

        In this case, the SSI alleges that practitioners “owed a fiduciary duty to their patients to

prescribe medication in the usual course of professional practice for a legitimate medical purpose.”


        2
          The Seventh Circuit’s rationale is consistent with the Model Penal Code (M.P.C.), which
explicitly recognizes duties of fidelity to include those owed by a “lawyer, physician, accountant,
appraiser, or other professional advisor or informant.” M.P.C. §§ 224.8(1)(c). In fact, pursuant to
M.P.C. §§ 224.8(3), a person is guilty of commercial bribery if s/he “confers, or offers or agrees
to confer, and benefit the acceptance of which” is prohibited by M.P.C. § 224.8(1).



                                                  9
       Case 1:16-cr-10343-ADB Document 690 Filed 01/25/19 Page 10 of 11



In addition to case law, as well as the testimony of the Government’s expert regarding the standard

of care for all physicians, this duty is explicitly referenced in the C.S.A. 21 C.F.R. § 1306.04(a).

(“A prescription for a controlled substance to be effective must be issued for a legitimate medical

purpose by an individual practitioner acting in the usual course of his professional practice. The

responsibility for the proper prescribing and dispensing of controlled substances is upon the

prescribing practitioner….”).

       As described above, the allegations in this case are that the Defendants conspired to bribe

practitioners to write scripts outside the usual course of professional practice. In so doing, they

sought to deprive patients of their right to honest medical services. The fake prescriptions

generated by the bribes were used as instruments of fraud. Here, once again, these prescriptions

were either plainly false or they contained “half-truths” in that they were made materially

misleading by a significant omission. See Bonilla, 150 F.3d at 69.

                                             CONCLUSION

       WHEREFORE, the United States respectfully requests the Motion be denied.


                                             ANDREW E. LELLING
                                             United States Attorney

Dated: January 25, 2019               By:    /s/ K. Nathaniel Yeager
                                             K. NATHANIEL YEAGER (BBO # 630992)
                                             DAVID G. LAZARUS (BBO #624907 )
                                             FRED WYSHAK, JR. (BBO #535940)
                                             Assistant U.S. Attorneys
                                             One Courthouse Way, Ste. 9200
                                             Boston, MA 02210
                                             (617) 748-3100
                                             david.lazarus2@usdoj.gov
                                             nathaniel.yeager@usdoj.gov
                                             fred.wyshak@usdoj.gov




                                                10
       Case 1:16-cr-10343-ADB Document 690 Filed 01/25/19 Page 11 of 11



                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ K. Nathaniel Yeager
Dated: January 25, 2019                       Assistant U.S. Attorney




                                                11
